FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 10-10038
               Plaintiff-Appellant,             D.C. No.
               v.                           3:08-cr-00237-
DAVID NOSAL,                                    MHP-1
              Defendant-Appellee.
                                               ORDER

                   Filed October 27, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             19855